                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

MARK FRALEY

                                 Plaintiff,

v.                                                                Case No. 16-3143-JWB

KAYLA TRANBARGER, et al.,

                                 Defendants.


                                               ORDER

        Plaintiff Mark Fraley, who is incarcerated and proceeding pro se, brings this action

against defendants for deliberate indifference to his serious medical needs. Before the

court is plaintiff’s motion for reconsideration of the pretrial order (ECF No. 99).1 Because

plaintiff offers no reason that would justify reconsideration of the pretrial order, his motion

is denied.

        Before addressing the merits of plaintiff’s motion for reconsideration, the court

briefly addresses defendants’ argument that plaintiff’s motion is untimely. The pretrial



        1
         The pretrial order is ECF No. 96. Plaintiff titles his request for relief, “Plaintiff’s
Objections, Corrections, and Revisions to the Pretrial Order.” ECF No. 99. Although this
title could lead the court to construe plaintiff’s filing as either an objection to a magistrate
judge’s order under Fed. R. Civ. P. 72, or a request for reconsideration of an order under
D. Kan. Rule 7.3(b) and/or Fed. R. Civ. P. 60, plaintiff’s reply brief clarifies that his filing
is a “motion to reconsider the Pre-Trial Order.” ECF No. 108 at ¶ 2.
                                                 1
O:\ORDERS\16-3143-JWB-99.docx
order was filed on July 12, 2018.2 Plaintiff filed his motion to reconsider 19 days later on

July 31, 2018.3 If the pretrial order is construed as a non-dispositive order, plaintiff’s

motion is untimely under D. Kan. Rule 7.3(b), which sets a 14-day deadline for seeking

reconsideration of non-dispositive orders. But if the pretrial order is construed as a

dispositive order, plaintiff may be seeking reconsideration under Fed. R. Civ. P. 60, which

requires only that such a motion be filed “within a reasonable time.” Plaintiff argues the

pretrial order was dispositive because, as defendants recognize,4 it only included plaintiff’s

claims and contentions after they had been narrowed by the pretrial process, not as they

were pleaded in plaintiff’s complaint.5 The undersigned finds some support for plaintiff’s

position,6 and is mindful that plaintiff is proceeding pro se. Thus, without definitively

deciding the question, the undersigned construes plaintiff’s motion as timely filed.

            Nevertheless, plaintiff’s request for reconsideration of the pretrial order is denied.

Plaintiff’s motion seeks substantial revisions to the pretrial order. For example, plaintiff

requests revisions or deletions of more than half of the 34 stipulated facts listed in the order.

Plaintiff also asks the court to modify the summary of relief requested by plaintiff to add a



        2
            ECF No. 96.
        3
            ECF No. 99.
        4
            See ECF No. 103 at 2.
        5
            ECF No. 108 at 2.
        6
         See Hallmark Hall of Fame Prods., Inc. v. McGee St. Prods., Inc., No. 00-1389-
JAR, 2004 WL 3035553, at *1 (D. Kan. Jan. 26, 2004) (finding dispositive a final pretrial
order that incorporated a decision to deny a request to compare the fault of a non-party).
                                             2
O:\ORDERS\16-3143-JWB-99.docx
request for non-monetary relief in the form of a “referral of an off-site (Prosethodontics

[sic] Specialist) for a new (surgical implanted fixed prothetics [sic]) ‘Crown’ or ‘bridge’

work.”7 Such a request was not included in plaintiff’s complaint or amended complaint.

These are just a sample of the changes now requested by plaintiff.

        The court agrees with defendants that these requests come in “the eleventh hour,”

after plaintiff was given ample opportunities to provide input in the preparation of the

pretrial order but often didn’t; after the input plaintiff did provide was incorporated into

the parties’ proposed pretrial order; and after the court carefully discussed with the parties

at the pretrial conference changes the court would make to the parties’ proposed order,

without oral objection by plaintiff. The lateness of plaintiff’s current requests and the

antecedent pattern of silence by plaintiff are illustrated in the following timeline:

November 1, 2017 The scheduling order was filed, setting April 30, 2018, as the deadline

                          for the parties to submit a jointly proposed pretrial order. ECF No.

                          77.

April 24, 2018            Defense counsel provided plaintiff a proposed pretrial order. That

                          same day, plaintiff telephoned defense counsel, who asked plaintiff to




        7
            ECF No. 99 at 11.
                                                 3
O:\ORDERS\16-3143-JWB-99.docx
                          review the proposed pretrial order and let counsel know his proposed

                          revisions.8

                          Plaintiff did not respond.

April 30, 2018            Defense counsel submitted the proposed pretrial order to the

                          undersigned’s chambers as an attachment to an e-mail. The e-mail

                          stated defense counsel had not heard back from plaintiff regarding

                          plaintiff’s proposed revisions to the proposed order.

May 14, 2018              The undersigned convened what was scheduled to be a pretrial

                          conference. ECF No. 91. Because plaintiff was not prepared to

                          discuss the proposed pretrial order, the undersigned converted the

                          conference to a status conference. The court ordered plaintiff to e-

                          mail to defense counsel, that day, plaintiff’s objections to defendants’

                          proposed pretrial order, and the parties to meet the following week to

                          discuss plaintiff’s objections. ECF No. 92.

May 14, 2018              Plaintiff e-mailed his objections (dated May 11, 2018) to defense

                          counsel.      Although plaintiff logged a number of objections to

                          defendants’ draft of the proposed pretrial order, plaintiff did not offer




        8
         Timeline entries without a citation to the court record are taken from defendants’
response to plaintiff’s motion for reconsideration (ECF No. 103) and were not controverted
in plaintiff’s reply to the same.
                                                  4
O:\ORDERS\16-3143-JWB-99.docx
                          proposed revisions, other than language on the governing law. ECF

                          No. 103-1.9

May 17, 2018              Defense counsel, via letter, asked plaintiff to “decide if any of the

                          proposed [factual] stipulations” were acceptable and if “unacceptable

                          in their current form, but you would find them acceptable if certain

                          errors are corrected,” to “be prepared to identify each such stipulation

                          and the corrections” during the parties’ scheduled telephone call. ECF

                          No. 103-2.

May 25, 2018              Plaintiff and defense counsel conferred via telephone and discussed

                          revisions requested by plaintiff.

May 29, 2018              Defense counsel provided plaintiff a “marked-up” copy of the

                          proposed pretrial order indicating changes that had been made at

                          plaintiff’s request. ECF No. 103-3. Significantly, this copy indicates

                          plaintiff did not object to factual stipulations that were eventually

                          included in the pretrial order and to which plaintiff only now objects.

                          Defense counsel asked plaintiff to notify him of any further revision

                          requests.




        The court denies plaintiff’s request to strike from the record documents attached
        9

as exhibits to defendants’ response brief that were not previously a part of the court record.
ECF No. 108 at 4. There is no requirement that exhibits be restricted to court documents.
                                                  5
O:\ORDERS\16-3143-JWB-99.docx
                          Plaintiff did not respond.

June 6, 2018              Defense counsel submitted the revised proposed pretrial order to the

                          undersigned’s chambers as an attachment to an e-mail. The e-mail

                          stated defense counsel had not heard back from plaintiff regarding

                          plaintiff’s agreement to the revised version. Defense counsel mailed

                          a copy of the e-mail and attachment to plaintiff.

                          Plaintiff did not contact the court or counsel to request further

                          revisions.

June 26, 2018             The undersigned conducted the pretrial conference. The undersigned

                          discussed with the parties the revisions the court would make to their

                          proposed pretrial order. Court staff mailed the court’s draft of the

                          pretrial order to the parties. ECF No. 95.

July 11, 2018             Plaintiff received the court’s draft pretrial order. ECF No. 97.

July 12, 2018             The pretrial order was filed. ECF No. 96.

July 31, 2018             Plaintiff filed his motion for reconsideration of the pretrial order, 21

                          days after receiving the court’s draft of the pretrial order,

                          proposing for the first time a significant number of substantive

                          revisions. ECF No. 99.

        The court declines, at this late hour, to make the changes plaintiff now requests.

The court (and defense counsel) followed a clearly defined pretrial process to ensure the

                                                   6
O:\ORDERS\16-3143-JWB-99.docx
pretrial order was entered by a date sufficiently in advance of summary-judgment deadlines

that it would be useful in that stage of the court proceedings. Plaintiff was given ample

opportunity to participate in the drafting of the pretrial order—indeed, plaintiff was even

given a second chance by the court when he was not prepared to participate in the first-

scheduled pretrial conference—but plaintiff largely chose to sit out of the process. The

court will not permit plaintiff to subvert the pretrial process by granting the instant motion.

        To the extent plaintiff asserts in his reply brief that the court should grant his motion

to correct clear errors and prevent manifest injustice, plaintiff has not presented any

argument or evidence that support these assertions.10 Nor has plaintiff presented new

evidence that would support making any of his requested revisions.11 In short, the court

finds no reason that would justify reconsideration of the pretrial order.

        IT IS THEREFORE ORDERED that plaintiff’s motion for reconsideration of the

pretrial order is denied.




         The fact that plaintiff received the court’s draft of the pretrial order one day after
        10

the court’s deadline for submission of requested changes does not indicate plaintiff would
suffer manifest injustice if the filed pretrial order is allowed to stand.
        11
           Plaintiff notes in his reply brief that he has learned for the first time that the
undersigned’s courtroom deputy e-mailed a copy of the court’s draft pretrial order to
defense counsel following the pretrial conference. But the courtroom deputy mailed
plaintiff the same draft (because plaintiff is incarcerated, limiting his access to e-mail). In
any event, this is not “new evidence” that has anything to do with the provisions of the
pretrial order.
                                                7
O:\ORDERS\16-3143-JWB-99.docx
        IT IS FURTHER ORDERED that the clerk mail a copy of this order to plaintiff,

along with a copy of the court’s summary judgment guidelines per plaintiff’s request in his

motion (ECF No. 99 at 13).

        Dated November 1, 2018, at Kansas City, Kansas.

                                                  s/ James P. O=Hara
                                                 James P. O=Hara
                                                 U.S. Magistrate Judge




                                            8
O:\ORDERS\16-3143-JWB-99.docx
